DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: an amendment filed on 10/21/2021.
	Claims 1, 3,4,6, 7,8,9,10, 12,13, 15,16,17,18,20  are currently pending and presented for examination.
Response to Arguments 
1.	Applicant's remarks filed on 10/21/2021 have been considered, the independent claims have been amended to incorporate previously identified allowable subject matter. Prior art rejection is withdrawn. Claims 1, 3,4,6, 7,8,9,10, 12,13, 15,16,17,18,20  are allowed.
	                                     Allowable subject matter
2 .Claims 1, 3,4,6, 7,8,9,10, 12,13, 15,16,17,18,20  are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
    Regarding claim 1, prior art on record He et al.  (US Pub. No.: US 2015/0010239 A1) discloses a method for processing an image, executed by a mobile terminal (Fig. 4B; Para 7-8, 41, 109 ; photographing device ; photographing method ), the method comprising:
acquiring a preview image to be processed (Figs. 1, 2A, 4A,4B; Para 43; acquire to-be-photographed first content ) ;

determining a composition mode corresponding to the scene information (Para 47-53; Match the image composition relationship between the second subject and the first subject with a preset image composition template to obtain a matching evaluation degree.); and
composing the preview image according to the composition mode (Para 54-59; 104; Provide an image composition adjustment suggestion on the first content for the user according to the matching evaluation degree and the preset image composition template, where the adjustment suggestion is a tip on how to adjust the image composition relationship in the first content, so that the image composition relationship completely matches the preset image composition template.  A photographing method in this embodiment can enable a user to directly obtain image composition quality of a photo and obtain an image composition adjustment suggestion on to-be-photographed first content, and after the user adjusts the first content according to the image composition adjustment suggestion, the problem of poor photographing quality in the prior art can be effectively solved.) ,
wherein determining the composition mode corresponding to the scene information comprises:

comparing the generated composition feature data with preset composition feature data (Para 47- 53; Match the image composition relationship between the second subject and the first subject with a preset image composition template to obtain a matching evaluation degree); and 
acquiring a composition mode corresponding to the composition feature data from preset composition modes when the generated composition feature data matches the preset composition feature data ( Para 47- 53; Match the image composition relationship between the second subject and the first subject with a preset image composition template to obtain a matching evaluation degree.), wherein when the generated composition feature data corresponds to a plurality of composition modes, an optimum composition mode is selected from the plurality of composition modes based on a number of foreground objects (Table 1 , para 75-76 of reference He discloses the image composition template can be selected based on the number of subjects (foreground/main subject),  for example, if there is only one person or subject, then golden section and centripetal image composition can be selected/utilized (both can be considered as optimum composition); if there are two persons or subjects, then big and small, and symmetrical image composition can be selected/utilized (both can be 
reference He does disclose “ when the generated composition feature data corresponds to a plurality of composition mode,  an optimum composition mode is selected from the plurality of composition modes based on a number of foreground objects; since composition modes in He can include but not limited to compact layout, and big and small layout, golden section and centripetal image composition, big and small, symmetrical image composition, triangular image composition, diagonal image composition , vertical line image composition, horizontal line image composition , and based on the number of subjects (main subjects/foreground subjects), only corresponding optimum templates are be chosen from the plurality of composition templates. ) .
          However, none of the prior art discloses “wherein the composition mode corresponding to the scene information comprises a nine-square lattice composition mode and at a triangular composition mode, and
    wherein composing the preview image according to the composition made comprises:

       composing, responsive to determining that the number of the foreground objects of the preview image is equal to or greater than a threshold, the preview image according to the nine-square lattice composition mode; and
composing, responsive to determining that the number of the foreground objects of the preview image is less than the threshold, the preview image according to the triangular composition mode” in combination of other limitation in the claim. 
Claims 3, 4, 6, 7,8, 9 are allowed as being dependent from claim 1. 
 Regarding claim 10, prior art on record He (US Pub. No.: US 2015/0010239 A1) discloses a device (Fig. 4B; Para 7-8, 41, 109; photographing device ) for processing an image, comprising:
a processor ( Figs. 1-4B; Para 147;  a program instructing relevant hardware) , and a memory  (Para 147; The program may be stored in a computer readable storage medium. When the program runs, the steps of the method embodiments are performed. The foregoing storage medium includes any medium that can store program code, such as a read-only memory (ROM), a random access memory (RAM), a magnetic disk, or an optical disc) coupled to the processor, wherein the processor is configured to:
acquire a preview image to be processed (Figs. 1, 2A, 4A,4B; Para 43; acquire to-be-photographed first content);

determine a composition mode corresponding to the scene information (Para 47-53; Match the image composition relationship between the second subject and the first subject with a preset image composition template to obtain a matching evaluation degree.);
and compose the preview image according to the composition mode (Para 54-59; 104; Provide an image composition adjustment suggestion on the first content for the user according to the matching evaluation degree and the preset image composition template, where the adjustment suggestion is a tip on how to adjust the image composition relationship in the first content, so that the image composition relationship completely matches the preset image composition template.  A photographing method in this embodiment can enable a user to directly obtain image composition quality of a photo and obtain an image composition adjustment suggestion on to-be-photographed first content, and after the user adjusts the first content according to the image composition adjustment suggestion, the problem of poor photographing quality in the prior art can be effectively solved),
wherein the processor is specifically configured to: generate composition feature data related to the scene information based on the scene information (Para 43-47; After 
and acquire a composition mode corresponding to the generated composition feature data from preset composition modes when the generated composition feature data matches preset composition feature data (Para 47- 53; Match the image composition relationship between the second subject and the first subject with a preset image composition template to obtain a matching evaluation degree), wherein when the generated composition feature data corresponds  to a plurality of composition modes, an optimum composition mode is selected from the plurality of composition modes based on a number of foreground objects  (Table 1 , para 75-76 of reference He discloses the image composition template can be selected based on the number of subjects (foreground/main subject),  for example, if there is only one person or subject, then golden section and centripetal image composition can be selected/utilized (both can be considered as optimum composition); if there are two persons or subjects, then big and small, and symmetrical image composition can be selected/utilized (both can be considered as optimum composition).  Similarly, if there are three persons or subjects, triangular image composition, and diagonal image composition can be selected from a plurality of image composition templates as listed in Table 1. Since reference He does 
reference He does disclose “ when the generated composition feature data corresponds to a plurality of composition mode, an optimum composition mode is selected from the plurality of composition modes based on a number of foreground objects; since composition modes in He can include but not limited to compact layout, and big and small layout, golden section and centripetal image composition, big and small, symmetrical image composition, triangular image composition, diagonal image composition , vertical line image composition, horizontal line image composition , and based on the number of subjects (main subjects/foreground subjects), only corresponding optimum templates are be chosen from the plurality of composition templates.) .
         However, none of the prior art discloses wherein the composition mode corresponding to the scene information comprises a nine-square lattice composition mode and a triangular composition mode, and wherein the processor is further configured to: determine a number of foreground objects of the preview image based on foreground object category information in the scene information:

       compose, responsive to determining that the number of the foreground objects of the preview image is less than the threshold, the preview image according to the triangular composition mode”. 
           Claims 12, 13,15,16,17 are allowed as being dependent from claim 10.
Regarding claim 18, prior art on record He discloses   a mobile terminal (Fig. 4B; Para 7-8, 41, 109, 144; photographing device; smart camera), comprising an imaging device (Fig. 4B; Para 7-8, 41, 109; photographing device), an image processing circuit (Para 109; subject recognition and analysis unit 24, image composition analysis and evaluation unit , image composition adjustment suggestion unit ) and a display ( Para 59; display screen), wherein
the imaging device is configured to acquire a preview image to be processed  (Para 105; image composition adjustment suggestion obtaining unit 044, where the first acquiring unit 041 is configured to acquire to-be-photographed first content;) and send the preview image to be processed to the image processing circuit ( Para 109; the subject recognition and analysis unit 24 is configured to analyze and extract the first subject with which the user is concerned, and is configured to analyze and recognize another background subject; and the subject recognition and analysis unit 24 may further be configured to analyze detailed features of the first subject, such as color 
receive the preview image to be processed from the imaging device; identify scene information from the preview image; determine a composition mode corresponding to the scene information ( Para 109;  the subject recognition and analysis unit 24 is configured to analyze and extract the first subject with which the user is concerned, and is configured to analyze and recognize another background subject; and the subject recognition and analysis unit 24 may further be configured to analyze detailed features of the first subject, such as color information, body type, and vagueness of an outline; the image composition analysis and evaluation unit 25 is configured to determine an image composition relationship between the first subject and a second subject, and make comparison and analysis to give an image composition quality evaluation according to a pre-stored image composition template) ; compose the preview image according to the composition mode (Para 109); and send the composed preview image to the display; and the display is configured to display the composed preview image ( Para  77-89; 109-118;  display an image composition adjustment suggestion ;the photographing device obtains that the first subject in the image composition relationship is closer to a location of a lower section line. In this case, after matching, comparison, and computing, a matching evaluation degree is given, and further, an image composition adjustment suggestion is given, where the image 
wherein the image processing circuit is further configured to:
generate composition feature data related to the scene information based on the scene information (Para 43-47; After determining a first subject with which a user is concerned in the first content, acquire an image composition relationship between a second subject in the first content and the first subject, where the second subject is a background subject in the first content except the first subject); 
compare the generated composition feature data with preset composition feature data (Para 47- 53; Match the image composition relationship between the second subject and the first subject with a preset image composition template to obtain a matching evaluation degree ) ;
and
acquire a composition mode corresponding to the composition feature data from preset composition modes when the generated composition feature data matches the preset composition feature data ( Para 47- 53; Match the image composition relationship between the second subject and the first subject with a preset image composition template to obtain a matching evaluation degree), wherein when the 
reference He does disclose “ when the generated composition feature data corresponds to a plurality of composition mode, an optimum composition mode is selected from the plurality of composition modes
 based on a number of foreground objects; since composition modes in He can include but not limited to compact layout, and big and small layout, golden section and centripetal image composition, big and small, symmetrical image composition, triangular image composition, diagonal image composition , vertical line image composition, 
          However, none of the prior art discloses “wherein the composition mode corresponding to the scene information comprises a nine-square lattice composition mode and a triangular composition mode, and
wherein the image processing circuit is specifically configured to:  
        determine a number of foreground objects of the preview image based on foreground object category information in the scene information; compose, responsive to determining that the number of the foreground objects of the preview image is equal to or greater than a threshold, the preview image according to the nine-square lattice composition mode; and compose, responsive to determining that the number of the foreground objects of the preview image is less than the threshold, the preview image according to the triangular composition mode”.
 	Claim 20 is allowed as being dependent from claim 18. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/XI WANG/           Primary Examiner, Art Unit 2696